and the district court was obligated to dismiss the action pursuant to clear
                       authority. Int'l Game Tech., 124 Nev. at 197-98, 179 P.3d at 558-59.
                                   Having considered the petition, we conclude that petitioners
                       have not demonstrated that the district court was required to strike the
                       complaint and dismiss the action below.' See id.; Pan, 120 Nev. at 228, 88
                       P.3d at 844. Accordingly, we deny the petition.         See NRAP 21(b)(1);
                       Smith, 107 Nev. at 677, 818 P.2d at 851.
                                   It is so ORDERED.




                                                                                                 J.
                                                                    Hardesty



                                                                    Parraguirre

                                                                      OVA                        J.
                                                                    Cherry


                       cc: Hon. David B. Barker, District Judge
                            Sarah A. Smith
                            Law Firm of Rene L. Rosich, Ltd.
                            Eighth District Court Clerk




                             'In light of this conclusion, we need not address real party in
                       interest's procedural arguments.

SUPREME COURT
        OF
     NEVADA
                                                                2
(0) 1947A


                II I                           efitTAXS-Flf,'   -